Citation Nr: 0603373	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran's former wife and daughter




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.  
The appellant is the veteran's surviving daughter who is a 
minor.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board observes that the appellant's claim of service 
connection for the veteran's cause of death was previously 
denied in a June 2000 RO rating decision.  The RO sent 
correspondence to the appellant in October 2001 advising the 
appellant that her claim was to be reconsidered because the 
newly enacted Veterans Claims Assistance Act (VCAA) required 
review of certain claims that were previously denied because 
they were not well grounded.   

In October 2005, the veteran's former wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

The Board also received additional evidence from the 
appellant at the October 2005 hearing, which was accompanied 
by a waiver of the RO's right to initial consideration of the 
new evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2005).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        

FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran died in December 1999.  The death certificate 
identified the immediate cause of death as sepsis due to 
endstage liver disease due to hepatitis C.  Renal failure and 
hepato renal syndrome were also listed as other significant 
conditions contributing to the veteran's death.      

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder.

4.  No service-connected disability has been shown to be the 
principal cause or contributory cause of the veteran's death.  

5. The competent medical evidence of record shows that the 
veteran's hepatitis C was not manifested in service; however, 
his hepatitis C was attributed to his reported in-service 
intravenous drug use by competent medical opinion.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in October 2001, the RO apprised the 
appellant of the information and evidence necessary to 
substantiate her claim for death indemnity compensation, 
which information and evidence that she was to provide, and 
which information and evidence that VA will attempt to obtain 
on her behalf.  Quartuccio, 16 Vet. App. at 187.  While the 
October 2001 VCAA notice did not specify what the evidence 
must show to establish entitlement to death indemnity 
compensation benefits, the February 2000 letter did include 
the required elements to establish service-connected death 
benefits.  Moreover, the record shows that the appellant 
understood what evidence was necessary to establish such 
benefits.      

The Board also observes that the October 2001 VCAA notice 
specifically advised the appellant to provide any additional 
information or evidence that the appellant would like VA to 
consider.  It further requested that the appellant send the 
information describing additional evidence or the evidence 
itself to the RO within 60 days of the date of the letter.  
Moreover, the September 2004 follow-up duty to assist letter 
advised the appellant to send any evidence in her possession 
that pertains to her claim.  38 C.F.R. § 3.159 (b)(4) (2005).

Furthermore, the RO provided the veteran with a copy of the 
August 2002 rating decision, and the June 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The June 
2004 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled for 
the appellant the October 2005 travel Board hearing.  The RO 
also obtained the veteran's service medical records and 
associated them with the claims folder.  VA treatment records 
dated from December 1998 to December 1999 are also of record.

The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.  


II.	Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving children of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2005).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).
In this case, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's death.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades. VBA letter 211B (98-110) 
November 30, 1998.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2005).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (2005) (regarding service connection 
where disability or death is a result of abuse of drugs.)  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2005).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d) (2005).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m) (2005).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).




III.	Facts and Analysis

The appellant contends that the veteran contracted hepatitis 
C while serving in Vietnam.  Specifically, the veteran was 
likely exposed to contaminated blood when he was handling 
bleeding and wounded soldiers as a part of his assigned 
duties as a gunner.  In the alternative, the appellant 
contends that the veteran contracted hepatitis C through his 
infrequent recreational intravenous (IV) drug use during his 
service in Vietnam.     

The Board notes that the first criterion required to 
establish service connection for the veteran's cause of death 
has been satisfied.  The veteran's death certificate is of 
record and clearly reflects that he died of sepsis due to 
endstage liver disease due to hepatitis C in December 1999.  

In regard to the second criterion, the Board notes that the 
veteran's DD Form 214 verifies his service in Vietnam from 
April 1969 to November 1970.  The service personnel records 
further confirm that the veteran served as a door gunner from 
July 1969 until approximately October 1970.  The service 
medical records are absent any findings of hepatitis or liver 
problems during the veteran's service.  A VA treatment record 
dated in December 1999 reveals that the veteran reported that 
he was diagnosed with hepatitis C in approximately 1996, 
which was 25 years after discharge.  

The Board acknowledges that exposure to blood is consistent 
with the veteran's military occupational specialty of gunner.  
The VA examiner in his April 2004 report wrote that "rear 
gunners were exposed to extraordinary amounts of blood" and 
the etiology of numerous cases of hepatitis C that he has 
seen have been linked to this military occupation; however, 
the examiner also noted that there is no evidence of record 
showing that the veteran got blood in his face, mouth, eyes, 
or an open wound during service and concluded that the 
veteran's reported intravenous drug use was the more likely 
etiology of his hepatitis C.  The Board additionally finds no 
evidence in the claims folder to indicate that the veteran 
had blood in his face, mouth, eyes, or an open wound in 
service.  Furthermore, while the veteran's treating physician 
(Dr. S.P.) wrote in a March 2002 letter that it was her 
opinion that the veteran's hepatitis exposure occurred during 
combat duty in Vietnam based on discussions she had with the 
veteran regarding his duties as a gunner, she later submitted 
a letter dated in October 2005 attributing the veteran's 
hepatitis C to his "infrequent intravenous drug use while in 
Vietnam."  She based this conclusion on medical notes that 
included the veteran's reports of drug use in service.  
Therefore, the Board finds that the evidence does not support 
the appellant's contention that the veteran was exposed to 
hepatitis C while handling wounded and bleeding soldiers as a 
gunner in Vietnam or that such exposure resulted in hepatitis 
C.      

In regard to intravenous drug use as a risk factor for 
hepatitis C, the Board notes that the service medical records 
contain no notations regarding the veteran's IV drug use in 
service.  However, the record reflects that the veteran 
repeatedly reported that he used IV drugs while serving in 
Vietnam.  In addition, both the April 2004 VA examiner and 
the October 2005 letter written by Dr. S.P. note medical 
opinions attributing the veteran's hepatitis C to his 
intravenous drug use in service.  The VA examiner indicated 
that his opinion was based on his review of the claims folder 
to include psychiatric notes in which the veteran admitted to 
being an IV drug user.  On the other hand, Dr. S.P. cited 
private medical notes dated in 1998 as the basis of her 
opinion.  In April 1998, the veteran had reported that he 
"became addicted to street drugs in Vietnam" but had been 
clean and sober for 20 years.  In May 1998, the veteran 
indicated that his last IV drug use was in 1972.  While the 
appellant contends and Dr. S.P. wrote that the veteran's IV 
drug use was infrequent in service, the evidence of record 
suggests more progressive and frequent use.  The veteran told 
Dr. S.P. that he had become "addicted" to drugs in Vietnam.  
The December 1998 VA PTSD examination report also reveals 
that the veteran told the examiner that he was "addicted to 
heroin" in Vietnam.  The veteran further reported that he 
had not used heroin since returning from Vietnam and did not 
currently use recreational drugs but had abused other drugs 
in the 1970s.  The veteran did not indicate whether these 
drugs were taken intravenously at the examination.  
Nonetheless, the Board finds the veteran's documented reports 
of his drug use of great probative value because it was his 
own report of his drug history.  As noted above, the use of 
drugs to the point of addiction constitutes willful 
misconduct for which service connection cannot be granted.  
38 C.F.R. § 3.301(d) (2005).  Thus, even if the veteran did 
contract hepatitis C during service due to his IV drug use, 
the Board finds that service connection is not warranted 
because the veteran's reported addiction to IV drugs while 
serving in Vietnam was willful misconduct.  In any event, 
service connection is barred by virtue of 38 U.S.C.A. § 105.

Finally, the Board notes that the appellant does not contend 
and the evidence does not show that the veteran's only 
service-connected disability, PTSD, was either the principal 
or a contributory cause of the veteran's death.  Moreover, 
there is no evidence of record identifying any other risk 
factors for hepatitis C relevant to his service or otherwise 
linking the veteran's death to service.  Hepatitis C was not 
caused by PTSD.  Based on the foregoing reasons, entitlement 
to service connection for the cause of the veteran's death 
must be denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to service connection for the cause of death of 
the veteran is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


